Order, Family Court, Bronx County (Rita Bolstad, J.), entered on or about January 26, 1989, which, following a fact-finding hearing, determined that appellant committed an act which if committed by an adult would constitute criminal possession of a weapon in the fourth degree and adjudicated him a juvenile delinquent and placed him on probation for 12 months, is unanimously affirmed, without costs.
Appellant was a passenger in a livery cab which was lawfully pulled over pursuant to a traffic violation. (People v Ingle, 36 NY2d 413 [1975].) Appellant was then observed making a motion pushing down on a bulge in the waistband of his pants as if to conceal it from the officer’s view. The bulge looked like the handle of a gun, described as the "flat part with a ridge for where the handle would come back” and the flat-surfaced bulge was four inches across. Such observation provided reasonable suspicion on the part of the officer that appellant presented a danger to the officer’s safety or the safety of others. (Terry v Ohio, 392 US 1, 27; People v Smith, 93 AD2d 432 [1st Dept 1982].)
Further, the courts of this State have recognized the danger to police in making a lawful traffic stop, allowing an officer to order the passengers to exit the vehicle as a safety measure. (People v Robinson, 140 AD2d 723 [2d Dept], affd 74 NY2d 773 [1989].) Concur—Sullivan, J. P., Carro, Wallach, Smith and Rubin, JJ.